UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 05-6428



MICHAEL ADKINS,

                                               Plaintiff - Appellant,

             versus


DOCTOR DECOCO, Doctor of Psychiatry; DOCTOR
HARRIS, Doctor of Psychologist; DOCTOR BOND,
Doctor of Psychologist,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (CA-05-118-2)


Submitted:    June 23, 2005                   Decided:   June 30, 2005


Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Adkins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Michael   Adkins   appeals     the   district   court’s   order

dismissing without prejudice his 42 U.S.C. § 1983 (2000) complaint.

We   have   reviewed   the   record   and    find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      See Adkins v. Decoco, No. CA-05-118-2 (E.D. Va. filed

March 17, 2005 & entered March 21, 2005).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                   AFFIRMED




                                   - 2 -